DETAILED ACTION
In the response filed December 17, 2020, Applicant amended claims 1, 6, 8, 13, 15, and 20.  Claims 1-20 are pending in the current application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) received on November 9, 2020 has been considered by examiner.
Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant asserts that the claimed invention results in improved functionality of a computing device, e.g., assignment component.  Examiner respectfully disagrees.  Applicant’s specification discloses that the claimed invention results in an improved user interface because of the optimization of the combination of discounts (see Paragraph [0022]). However, the claimed invention and the specification do not disclose the specific user interface problem that is being addressed (e.g., in Core Wireless, the specification addressed problems with “efficiency of using the electronic device,” “particularly those with small screens.”). Thus, the rejection is maintained. 
Applicant's arguments with respect to the rejection under 35 U.S.C. 102 have been fully considered but they are not persuasive. Applicant asserts that Bous does not teach or suggest “accessing, by an assignment component of the server, the first (merchant transaction item 208), second (offers 214), and third data (card companies 216) from the database.  Examiner respectfully disagrees.  Paragraph [0049] of Bous discloses, “Each of a number of cards may be associated with an 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory machine-readable medium and system) and process (i.e., a method).
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., 
The identified limitations of independent claim 1 (representative of independent claims 8 and 15) recite:
for each item in the third plurality of the third items, creating, by the assignment component, based on the item, an assignment problem to assign the second plurality of the second items to the first plurality of the first items
executing, by the assignment component, the created assignment problems in parallel to generate a set of assignment results corresponding to the item in the third plurality of the third items, each assignment result including a possible assignment of the second plurality of the second items to the first plurality of the first items where one second item of the more than one second item of the second plurality of second items is assigned to the first item of the first plurality of first items
causing presentation of a second user interface that includes an option to purchase goods using the selection of the one of the assignments
The identified limitations recite a method and system that creates and associates coupons and payment methods for the purchase of products then presenting the associations on a user interface, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In 
As a whole, the additional elements recite:
receiving, by a server, a request from a user requesting that the server automatically applies coupon discounts
accessing from a plurality of databases by a coupon component of the server, first data representing a first plurality of first items of a first type
accessing, by the coupon component, second data representing a second plurality of second items of a second type, more than one second item of the second plurality of second items corresponding to a first item of the first plurality of first items
accessing, by the coupon component, third data representing a third plurality of third items of a third type	
storing, by the coupon component, the first, second, and third data 
accessing, by an assignment component of the server, the first, second, and third data from the database 
selecting one of the third plurality of the third items and an assignment of the second plurality of the second items to the first plurality of the first items by: 
based on the set of the assignment results, selecting one of the assignment results and the corresponding third item, the selection of the one of the assignments being made in response to the request received at the first user interface
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving, accessing, storing and selecting various sets of data. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, accessing, storing and selecting various sets of data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a 
Dependent claims 2-7, 9-14, and 16-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 1: processors to execute receiving, accessing, storing and selecting various sets of data, MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-20, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-7, 9-14, and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bous et al. (US 2014/0108124 A1) in view of Roskind (US 2015/0066620 A1).

Regarding claims 1, 8, and 15, Bous discloses a method comprising: 
receiving, by a server, a request from a user requesting that the server automatically applies coupon discounts (Paragraph [0056]: in an automatic setting, a user may be presented with a notification or a request to associate preexisting and stored credit card information with the ability to receive discount advertisements based on that information); 
 then the user may receive an advertisement indicating that all they need to do is purchase an item via any of their identification cards and the rebate will be received); 
accessing, by the coupon component, second data representing a second plurality of second items of a second type, more than one second item of the second plurality of second items corresponding to a first item of the first plurality of first items (Paragraphs [0046]: a particular consumer may have registered one credit card or a number of cards such as a credit card, debit card and club card.  The particular offer may be selected based on situation information about the user, a device, merchant inventory, and [0088]); 
accessing, by the coupon component, third data representing a third plurality of third items of a third type (Paragraph [0088]: many users have several credit cards, debit cards and club cards.  In one aspect, users can register multiple different cards with the service); and 
storing, by the coupon component, the first (merchant transactions 208), second (offers 214), and third data (card companies 216) in a database (Paragraph [0049]: The service bureau 212, having received situation information from both the mobile device and/or other sources 218 and/or 206, may interact with a database of merchant offers 214 which is generated based on communication with one or more merchants 208 and card companies 216, such as American Express, Visa, Mastercard, Safeway Club Card, and so forth); 
accessing, by an assignment component of the server, the first (merchant transactions 208), second (offers 214), and third data (card companies 216) from the database (Paragraph [0049]: Each of a number of cards may be associated with an advertisement or a particular card may be selected based on a number of factors.  Thus, the message may be, "Buy Milk today for a discount, use any card" or "Get 10% of your Milk Purchase when you use American Express today." ); 
selecting one of the third plurality of the third items and an assignment of the second plurality of the second items to the first plurality of the first items by: 
for each item in the third plurality of the third items, creating, by the assignment component, based on the item, an assignment problem to assign the second plurality of the second items to the first he first device 1208 communicates with a database of coupons 1212 via a network 1210.  The database of coupons 1212 is a list of identification cards and linked coupons.  The database 1212 can be stored at or near the first device 1208 as a local database that can be updated periodically or synchronized across the network 1210 with the main database 1212.  The first device 1208 returns a data associated with a coupon and/or discount tied to the identification card 1204 and valid at the merchant); 
based on the set of the assignment results, selecting one of the assignment results and the corresponding third item, the selection of the one of the assignments being made in response to the request received at the first user interface (Paragraphs [0056]: As noted above, an aspect of the disclosure involves associating a card with a particular advertisement.  To achieve this association, the information regarding a club card or a credit card must be received or identified in advance.  This receipt of information regarding such a card may be performed automatically or manually.  For example, in an automatic setting, a user may be presented with a notification or a request to associate preexisting and stored credit card information with the ability to receive discount advertisements based on that information); and
causing presentation of a second user interface that includes an option to purchase goods using the selection of the one of the assignments (Paragraph [0056]: a Pay Pal account, an Amazon.com account, and so forth may already store all of the necessary information and a particular mechanism may be provided in which the user can be presented with the option of registering one or more credit cards for the available service).
Bous discloses the limitations above. Bous does not explicitly disclose:
executing, by the assignment component, the created assignment problems in parallel to generate a set of assignment results corresponding to the item in the third plurality of the third items, each assignment result including a possible assignment of the second plurality of the second items to the first plurality of the first items where one second item of the more than one second item of the second plurality of second items is assigned to the first item of the first plurality of first items.
Roskind teaches:
 Merchant Q sends an invoice 2 to the user's smart wallet application 120.  The smart wallet application 120 suggests a payment instrument 3 to the user 100.... the number of and types of payment instruments of the user; any discount information provided to the smart wallet from manufacturers, financial instrument companies, and the like; the types of payment instruments accepted by the Merchant Q; and a given priority with which to rank the possible suggestions.  The user 100, most likely having reviewed the ranked suggestions, selects the payment instrument and conveys that selection 4 back to the smart wallet application 120.  In the example, the smart wallet application 120 then returns the payment instrument information 5A to Merchant Q.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bous to disclose executing, by the assignment component, the created assignment problems in parallel to generate a set of assignment results corresponding to the item in the third plurality of the third items, each assignment result including a possible assignment of the second plurality of the second items to the first plurality of the first items where one second item of the more than one second item of the second plurality of second items is assigned to the first item of the first plurality of first items as taught by Roskind because it would have effectively increased the number of incentives  provided to the user.  Bous discloses receiving an indication of a purchase associated with the advertisement and completed at a point of sale device using the identification card, wherein the mobile device differs from the point of sale device and wherein the purchase is at full price and a rebate associated with the coupon and the identification card is provided to the user (Bous Abstract). Using the method and apparatus for smart payment instrument selection of Roskind would provide improved purchase interactions between user and the merchant by providing more options and incentives to purchase products.
Regarding claims 2, 9, 16, Bous discloses, wherein: 
the first data representing the first plurality of the first items of the first type represents a plurality of items for purchase (Paragraph [0088]: then the user may receive an advertisement indicating that all they need to do is purchase an item via any of their identification cards and the rebate will be received); 
the second data representing the second plurality of the second items of the second type represents a plurality of coupons (Paragraph [0091]: The first device 1208 communicates with a database of coupons 1212 via a network 1210); 
the third data representing the third plurality of the third items of the third type represents a plurality of payment methods (Paragraph [0088]: many users have several credit cards, debit cards and club cards.  In one aspect, users can register multiple different cards with the service); and 
the selecting of the one of the assignment results and the corresponding third item selects an assignment of coupons to the plurality of items for purchase and a corresponding payment method (Paragraph [0088]: a particular credit card such as a particular credit card provider may be the one presenting the offer.  In this case, then the advertisement or notification will also include instructions to use the American Express or Visa credit card to make the purchase to receive the rebate).
Regarding claims 3, 10, and 17, Bous discloses further comprising: 
receiving a request from a user to check out in an online marketplace, the request to check out being associated with a shopping cart, the shopping cart comprising the plurality of items for purchase; 
based on a user identifier, identifying the second data and the third data (Paragraph [0091]); and 
completing a sale transaction using the selected payment method and assignment of the coupons to the plurality of items for purchase (Paragraph [0091]).
Regarding claims 4, 11, and 18, Bous discloses wherein at least one payment method of the plurality of payment methods is a credit card payment method (Paragraph [0088]).
Regarding claims 6, 13, and 20, Bous discloses further comprising: 
accessing, by the coupon component, fourth data representing a fourth plurality of fourth items of a fourth type (Paragraph [0091]); and 

Regarding claims 7 and 14, Bous discloses wherein: 
the first items of the first type are items for purchase (Paragraph [0088]); 
the second items of the second type are coupons limited to one coupon per item for purchase; the third items of the third type are payment methods (Paragraph [0083]); and 
the fourth items of the fourth type are coupons not limited to one coupon per item for purchase (Paragraph [0091]).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bous et al. (US 2014/0108124 A1) in view of Roskind (US 2015/0066620 A1) in further view of Tsao et al. (US 2016/0350838 A1).

Regarding claims 5, 12, and 19, Bous, in view of Roskind, does not explicitly disclose:
 wherein the executing of the created assignment problems in parallel comprises solving the assignment problems using the Hungarian algorithm.
Tsao teaches:
wherein the executing of the created assignment problems in parallel comprises solving the assignment problems using the Hungarian algorithm (Paragraph [0105]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bous, view of Roskind, to solve the assignment problems using the Hungarian algorithm as taught by Tsao because it would have effectively increased the number of incentives  provided to the user.  Bous, in view of Roskind, discloses receiving an indication of a purchase associated with the advertisement and completed at a point of sale device using the identification card, wherein the mobile device differs from the point of sale device and wherein the purchase is at full price and a rebate associated with the coupon and the identification card is provided to the user (Bous 

Conclusion
                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621